      Case 1-19-44797        Doc 2     Filed 08/07/19         Entered 08/07/19 11:30:25




                                               Certificate Number:           0 I 40   1   -NYE -CC-03321351 6

                                              il||il|iltiltIilltItilt|il|il||il|ilil|l]|||ilrililt||ilII
                                                                  0I   40 I -I{YE-CC- J332t35 | 6
                                                                                                           il|   tl




I CERTIFY that on Aueust 6. 2019, at l2:I5 o'clock PM EDT, Albert Morales
received from GreenPath. Inc., an agency approved pursuant to 1 1 U.S.C. 111 to
provide credit counseling in the Eastern District of New York, an individual [or
groupl briefing that complied with the provisions of 11 U.S.C. 109(h) and 111.
A debt repayment plan was not prepared. If          a debt repayment plan was prepared, a
copy of the debt repayment plan is attached to this certificate.

This counseling session was conducted by internet.




Date:   Auqust 6.2019                           By:       /s/Jeremy Lark for Heather Cummings


                                                Name: Heather Cumminss


                                                Title:    CreditCounselor




* Individuals who wish to file a bankruptcy case under title 11 of the United States Bankruptcy
Code are required to file with the United States Bankruptcy Court a completed certificate of
counseling from the nonprofit budget and credit counseling agency that provided the individual
the counseling services and a copy of the debt repayment plan,     if    any, developed through the
credit counseling agency. See 11U.S.C. 109(h) and 521(b).
